Citation Nr: 1548508	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-08 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10% for ischemic heart disease.

2.  Entitlement to a rating in excess of 10% for posttraumatic stress disorder (PTSD) prior to November 29, 2012.

3.  Entitlement to a rating in excess of 50% for PTSD from November 29, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to February 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office in November 2010 (which granted service connection for ischemic heart disease, rated 10%, effective November 18, 2005) and in May 2011 (which granted service connection for PTSD, rated 10%, effective September 22, 2010).  A January 2013 rating decision granted an increased initial rating of 50% for PTSD, effective November 29, 2012.  In July 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issue of a rating in excess of 10% for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record during his July 2015 videoconference hearing, the Veteran, who was represented at the time, initiated a withdrawal of his appeal seeking a rating in excess of 10% for ischemic heart disease; there is no question of fact or law remaining before the Board regarding this matter.

2.  On the record during his July 2015 videoconference hearing, the Veteran, who was represented at the time, initiated a withdrawal of his appeal seeking a rating in excess of 50% for PTSD from November 29, 2012; there is no question of fact or law remaining before the Board regarding this matter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal seeking a rating in excess of 10% for ischemic heart disease.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal seeking a rating in excess of 50% for PTSD from November 29, 2012.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as the Veteran expressed his intent to withdraw his appeals seeking increased ratings for ischemic heart disease, and for PTSD from November 29, 2012, there is no reason to belabor the impact of the VCAA on these matters since any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record at the July 2015 videoconference hearing, the Veteran withdrew his appeal seeking a rating in excess of 10% for ischemic heart disease, and his appeal seeking a rating in excess of 50% for PTSD from November 29, 2012.  The Veteran, who was represented at the hearing, initiated the withdrawals.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board has no further jurisdiction to review an appeal on these matters and the appeal must be dismissed.


ORDER

The appeal seeking an increased rating for ischemic heart disease is dismissed.

The appeal seeking a rating in excess of 50% for PTSD from November 29, 2012, is dismissed.


REMAND

The Veteran has challenged the 10% rating assigned for PTSD prior to November 29, 2012.  In a September 2012 statement, he reported receiving treatment for PTSD at the Temecula Vet Center, the VA Medical Center in Loma Linda, and the VA Murrieta Clinic.  Pursuant to the RO's request, the Vet Center submitted progress review notes from September 2010 to May 2011.  The record also includes a separate progress review note from the Vet Center dated April 17, 2012, from the Veteran's counselor who suggested that weekly group counseling and monthly individual counseling be continued.  During his July 2015 videoconference hearing, he testified that he attended weekly group counselling and monthly individual counseling.  As the record shows that treatment records relevant to that period are missing, and because any such records are constructively of record and may be pertinent to the matter at hand, they must be sought. 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following:

1. Secure for the record treatment records regarding the Veteran's PTSD, including:

a. Treatment records the VA Medical Center in Loma Linda, and the VA Murrieta Clinic from September 2009 to December 2010; and
b. Treatment records from the Temecula Vet Center, including records of weekly group counseling and monthly individual counseling, prior to November 29, 2012 (excluding the period from September 2010 to May 2011 which are already of record).

2.  Thereafter, complete any additional evidentiary development necessary and then adjudicate the claim for a rating in excess of 10% for PTSD prior to November 29, 2012.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


